The parties to this action were divorced by decree of the superior court of Kitsap county in 1925, two minor children of the marriage being awarded to the mother, and the father ordered to pay twenty dollars per month for the support of the children. Thereafter, each of the parties married, not one to the other. After making a number of monthly payments, as required by the court's order, Mr. Price defaulted in his payments several months, whereupon Mrs. Smith, formerly Mrs. Price, commenced proceedings in contempt against him. He answered the show cause order issued against him, and, complaining of the treatment of the two children by their mother, he asked that he be given the custody of them. Upon a hearing, the court decided the controversy in both respects in favor of Mr. Price, and from an order entered to that effect, Mrs. Smith has appealed.
Appellant makes no formal assignments of error in her brief, but we understand that she makes two contentions on the appeal: *Page 289
[1] That the respondent's pleading was not verified. However, the pleading was in no way moved against or objected to for that reason in the superior court. Appellant answered respondent's unverified pleading, and tried out the issues thus presented. It is too late to first object in this court to such defect in the pleadings.
That the evidence does not justify the decision and order appealed from. There is no need of setting out the testimony in this case, as we view it. That feature of it which manifestly most strongly influenced the trial court was to some extent disputed, but the weight of it was in favor of the respondent. Upon it, together with all other evidence in the case, the preponderance was in favor of the order from which the appeal was taken.
Affirmed.
FULLERTON, TOLMAN, HOLCOMB, and BEALS, JJ., concur. *Page 290